           Case 1:19-cv-01683-MHC Document 1 Filed 04/15/19 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA

                                       )
ARION M. FORD                          )
                                       )
      Plaintiff,                       )           CIVIL ACTION NO:
                                       )
v.                                     )               COMPLAINT
                                       )
FIRST ADVANTAGE                        )        JURY TRIAL DEMANDED
BACKGROUND SERVICES                    )
CORPORATION                            )
                                       )
      Defendant.                       )
                                       )



                         PRELIMINARY STATEMENT

      1.      This is an action for damages brought by an individual consumer

against the Defendant for violations of the Fair Credit Reporting Act (“FCRA”),

15 U.S.C. §§ 1681 et seq., as amended. Under the FCRA, “consumer reports”

subject to the statute’s protections include not simply those used in establishing

the consumer’s eligibility for credit, but also those used for “employment

purposes.” 15 U.S.C. § 1681a(d)(1)(B).

      2.      The FCRA was enacted “to insure that consumer reporting agencies

exercise their grave responsibilities with fairness, impartiality, and a respect for

the consumer’s right to privacy,” 15 U.S.C. § 1681(a)(4), by operating “in a

manner which is fair and equitable to the consumer, with regard to the
           Case 1:19-cv-01683-MHC Document 1 Filed 04/15/19 Page 2 of 7




confidentiality, accuracy, relevancy” of the consumer information they

disseminate. 15 U.S.C. § 1681(b).

                          JURISDICTION AND VENUE

      3.      Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28

U.S.C. § 1331.

      4.      Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b).


                                      PARTIES

      5.      Plaintiff Arion M. Ford is an adult individual who resides in the State

of Georgia.

      6.      Defendant First Advantage Background Services Corporation (“First

Advantage”) is a consumer reporting agency which provides background and

employment screening services, risk-management services and products,

information management products and services, and decisions-making intelligence.

First Advantage regularly conducts business in the Northern District of Georgia

and has a principal place of business located at 1000 Alderman Drive, Alpharetta,

GA 30005.

                           FACTUAL ALLEGATIONS

      7.      Defendant has been reporting derogatory and inaccurate statements

and information relating to Plaintiff and Plaintiff’s background to third parties

(hereafter the “inaccurate information”).

                                            2
           Case 1:19-cv-01683-MHC Document 1 Filed 04/15/19 Page 3 of 7




      8.      The inaccurate information includes an inaccurate criminal history

labeling the Plaintiff as having a felony conviction for theft/stealing and personal

identifying information.

      9.      Specifically, the inaccurate information includes, but is not limited to,

a 2013 felony conviction for theft/stealing which does not belong to Plaintiff, but

instead belongs to another individual with the same or similar name as Plaintiff.

      10.     The inaccurate information negatively reflects upon the Plaintiff and

misidentifies Plaintiff as a person who was convicted of theft/stealing. It appears

that Defendant, as a result of its unreasonable procedures, produced a consumer

report that identified Plaintiff as being convicted of theft/stealing, because it mixed

his criminal history with that of another person.

      11.     Defendant has been reporting the inaccurate information through the

issuance of false and inaccurate background information and consumer reports that

it has disseminated to various persons and prospective employers, both known and

unknown.

      12.     Plaintiff has applied for and has been denied employment

opportunities, including but not limited to, employment opportunities through

Adecco USA, Inc. Plaintiff was informed that the basis for the adverse action

against him was the inaccurate information that appears on Plaintiff’s consumer

report with Defendant.



                                           3
         Case 1:19-cv-01683-MHC Document 1 Filed 04/15/19 Page 4 of 7




      13.    Defendant failed to follow reasonable procedures to assure the

maximum possible accuracy of the information it reported about Plaintiff. Had

Defendant followed such procedures it would not have falsely reported a felony

conviction on Plaintiff’s consumer report.

      14.    As of result of Defendant’s conduct, Plaintiff has suffered actual

damages in the form of lost employment opportunities, harm to reputation, and

emotional distress, including humiliation and embarrassment.

      15.    At all times pertinent hereto, Defendant was acting by and through its

agents, servants and/or employees who were acting within the course and scope of

their agency or employment, and under the direct supervision and control of the

Defendant herein.

      16.    At all times pertinent hereto, the conduct of the Defendant, as well as

that of its agents, servants and/or employees, was intentional, willful, reckless, and

in grossly negligent disregard for federal law and the rights of the Plaintiff herein.



                 COUNT ONE – VIOLATIONS OF THE FCRA

      17.    Plaintiff incorporates the foregoing paragraphs as though the same

were set forth at length herein.




                                          4
           Case 1:19-cv-01683-MHC Document 1 Filed 04/15/19 Page 5 of 7




      18.     At all times pertinent hereto, Defendant was a “person” and a

“consumer reporting agency” as those terms are defined by 15 U.S.C. §§ 1681a(b)

and (f).

      19.     At all times pertinent hereto, the Plaintiff was a “consumer” as that

term is defined by 15 U.S.C. § 1681a(c).

      20.     At all times pertinent hereto, the above-mentioned background report

was a “consumer report” as that term is defined by 15 U.S.C. § 1681a(d).

      21.     Pursuant to 15 U.S.C. § 1681n and 15 U.S.C. § 1681o, Defendant is

liable to Plaintiff for willfully and negligently failing to comply with the

requirements imposed on a consumer reporting agency pursuant to 15 U.S.C. §

1681e(b).

      22.     The conduct of Defendant was a direct and proximate cause, as well

as a substantial factor, in bringing about the serious injuries, actual damages and

harm to the Plaintiff outlined more fully above and, as a result, Defendant is liable

to the Plaintiff for the full amount of statutory, actual and punitive damages, along

with the attorney’s fees and the costs of litigation, as well as such further relief, as

may be permitted by law.

                              JURY TRIAL DEMAND

      23.     Plaintiff demands trial by jury on all issues so triable.

                              PRAYER FOR RELIEF



                                            5
        Case 1:19-cv-01683-MHC Document 1 Filed 04/15/19 Page 6 of 7




      WHEREFORE, Plaintiff seeks judgment in Plaintiff’s favor and damages

against the Defendant, based on the following requested relief:

            (a)    Statutory damages;

            (b)    Actual damages;

            (c)    Punitive damages;

            (d)    Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§

            1681n and 1681o; and

            (e)    Such other and further relief as may be necessary, just and

      proper.


                                Respectfully submitted,

                                SKAAR & FEAGLE, LLP


                                By:     Cliff R. Dorsen
                                        Cliff R. Dorsen
                                        Georgia Bar No. 149254
                                        cdorsen@skaarandfeagle.com
                                        James M. Feagle
                                        Georgia Bar No. 256916
                                        jfeagle@skaarandfeagle.com
                                        2374 Main Street, Suite B
                                        Tucker, GA 30084
                                        404 / 373-1970
                                        404 / 601-1855 fax

                                        Kris Skaar
                                        Georgia Bar No. 649610
                                        kskaar@skaarandfeagle.com
                                        Justin T. Holcombe

                                          6
        Case 1:19-cv-01683-MHC Document 1 Filed 04/15/19 Page 7 of 7




                                   Georgia Bar No. 552100
                                   jholcombe@skaarandfeagle.com
                                   133 Mirramont Lake Drive
                                   Woodstock, GA 30189
                                   770 / 427-5600
                                   404 / 601-1855 fax


                                   FRANCIS & MAILMAN, P.C.

                             BY: /s/ Geoffrey H. Baskerville____________
                                 GEOFFREY H. BASKERVILLE
                                 1600 Market Street, Suite 2510
                                 Philadelphia, PA 19103
                                 T: (215) 735-8600
                                 F: (215) 940-8000
                                 * Pro Hac Vice Forthcoming

                                   Attorneys for Plaintiff
Date: April 15, 2019




                                     7
